Citation Nr: 1214459	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 40 percent for thoracic lumbar strain (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1980 to March 1981, from June 16, 1984 to June 30, 1984, and from January 14, 1991 to January 22, 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied an increased rating in excess of 
40 percent for a lumbar spine disability.  

In December 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The Veteran has not alleged unemployability due to his service-connected disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire increased rating period, the service-connected lumbar spine disability more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.

3.  For the entire increased rating period, the service-connected lumbar spine disability has not manifested incapacitating episodes of intervertebral disc syndrome with a total duration of at least six weeks during a twelve month period.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a disability rating of 50 percent for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in December 2008 that informed of the requirements needed to establish an increased evaluation for a lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, Social Security Administration (SSA) records, and lay evidence.  The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected lumbar spine disability.  VA provided the Veteran with an examination in February 2009.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further assistance is necessary.  See 38 C.F.R. § 3.159(c).

During the December 2011 Board personal hearing, the Veterans Law Judge (VLJ) noted the elements for an increased rating for a lumbar spine disability that were lacking to substantiate the Veteran's claim, including the need for evidence of unfavorable ankylosis of the entire thoracolumbar spine.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).

Lumbar Spine Increased Disability Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Veteran is in receipt of a 40 percent rating for service-connected lumbar spine disability for the entire increased rating period under the provisions of 38 C.F.R. 
§ 4.71a, DC 5237.  

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire increased rating period, the Veteran's service-connected lumbar spine disability more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine, as required for a 50 percent rating under DC 5237.  The Board reaches such a conclusion after considerations of additional limitations of motion and function of the lumbar spine due to pain, stiffness, and weakness of the lumbar spine with use, and including limitations that occur during reported flare-ups, as reported by the Veteran (lay evidence) and as indicated upon clinical measures.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

In a March 2008 VA treatment record, the Veteran reported low back pain of 8 out of 10 (10 being the largest amount of pain).  In an October 2008 VA treatment record, Veteran reported chronic lower and middle back pain and was unable to perform most activities.  In a November 2008 VA treatment record, the Veteran reported severe and debilitating back pain.  The Veteran reported being laid up for 
2 weeks after walking to a store and reported being admitted to the hospital.  

The February 2009 VA spine examination reflects that the Veteran reported functional limitations of not being able to stand or walk for any length of time, that he experienced pain, stiffness, and weakness in the lumbar spine, and that he had severe flare-ups of such lumbar spine problems.  The VA examiner reported low back pain of 8 out of 10 (10 being the largest amount of pain).  

A VA range of motion summary in February 2009 indicated that the Veteran's forward flexion was 0 to 20 degrees, with pain throughout and muscle spasms at the end point.  Extension was 0 to 10 degrees, with pain throughout.  The VA examiner also reported the Veteran was unable to hyperextend.  During the repetitive motion, there was no evidence of loss of motion, weakness, fatigability, or incoordination of the lumbar spine; however, the VA examiner reported a loss of 45-50 degrees of overall range of motion, strength, coordination, and fatigability associated with flare-ups.  The VA examiner diagnosed chronic thoracic and lumbar strain with degenerative changes.  

In an April 2010 VA treatment record, the VA examiner reported that the Veteran had a diagnosis of chronic back pain that required him to spend most of his days lying in bed without doing any activity at all.  In a December 2011 private treatment record, the private examiner reported that he did not have a goniometer to measure flexion and extension, but reported that the Veteran was very slow to move on and off the examination table and was fairly rigid through his back and cervical spine.  The private examiner reported the Veteran was significantly disabled due to back and neck pain.  Private X-rays in December 2011 showed mild mid to lower thoracic spine spondylosis.

During the December 2011 Board personal hearing, the Veteran testified that his mobility was limited by his back pain.  The Veteran also testified that he is bed-ridden about six weeks per year and uses a TENS unit for pain (The TENS unit uses electric current to stimulate the nerves for therapeutic purposes).  The Veteran also testified that his doctors recommended bed rest to treat his back pain.  

It is only by resolving reasonable doubt in the Veteran's favor that the Board finds that, for the entire increased rating period, the criteria for a disability rating of 
50 percent for lumbar spine disability have been met under DC 5237.  38 C.F.R. § 4.71a.  In reaching the conclusion that the lumbar spine disability more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine, as required for a 50 percent rating under DC 5237, the Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, and during flare-ups as reported by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

Here, the Board notes the Veteran's reported impairment of function and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the February 2009 VA examiner reported a loss of 45-50 degrees of overall range of motion, strength, coordination, and fatigability associated with flare-ups.  It is only with consideration of the Veteran's reported functional loss of use of the lumbar spine, including due to pain, stiffness, and weakness in the lumbar spine, and including during frequent severe flare-ups of such lumbar spine problems, that the evidence shows limitation of motion or function of the lumbar spine that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine that is required for a 50 percent rating.  

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 50 percent for the lumbar spine disability.  DC 5243 provides a 
60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In the February 2009 VA spine examination, the Veteran reported going to the emergency room for acute pain.  In the April 2010 VA treatment record, the VA examiner reported that the Veteran had a diagnosis of chronic back pain that required him to spend most of his days lying in bed without doing any activity at all.  During the December 2011 Board personal hearing, the Veteran testified that he is bed-ridden about six weeks per year due to back pain.  In the December 2011 private treatment record, the Veteran reported that, for the most part, he was bedridden.  

Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The Board finds that, while the Veteran has reported being bedridden for more than six weeks per year due to back pain, there is no evidence that the bedrest was prescribed by a physician or that the Veteran sought treatment from a physician during these episodes.  Also, in the December 2011 private treatment record, X-rays also showed no acute abnormality and no fracture or significant degenerative changes of the thoracic or lumbar spine and diagnosed chronic back pain of unclear etiology.  

For these reasons, and with consideration of additionally limiting factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and by resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a rating of 50 percent for lumbar spine disability have been more nearly approximated for the entire increased rating period.  38 C.F.R. §§ 4.3, 4.7.  The Veteran's lumbar spine disability has been manifested by range of motion that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine as required for a 50 percent disability rating under DC 5237.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of an increased rating for a lumbar spine disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the lumbar spine (including due to pain and other orthopedic factors; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar spine disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for a lumbar spine disability of 50 percent, but no higher, for the entire increased rating period, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


